Citation Nr: 1100931	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to an effective date earlier than November 29, 
2005 for the grant of service connection for bipolar disorder.

3.  Entitlement to an effective date earlier than November 29, 
2005 for the grant of service connection for right knee 
patellofemoral pain syndrome.

4.  Entitlement to an effective date earlier than November 29, 
2005 for the grant of service connection for gynecological 
disabilities. 

5.  Entitlement to an effective date earlier than February 29, 
2008 for the grant of service connection for migraine headaches.

6.  Entitlement to an effective date earlier than November 29, 
2005 for the grant of special monthly compensation based on 
anatomical loss of creative organ.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for bipolar with obsessive compulsive 
features, and assigned a 30 percent rating, effective November 
29, 2005; granted service connection for patellofemoral syndrome 
of the right knee and assigned a 10 percent rating, effective 
November 29, 2005; and denied service connection for sinusitis.  
This matter further comes before the Board from a June 2007 
rating decision, in which the RO granted service connection for 
status post abdominal hysterectomy with bilateral salpingo-
oophorectomy with history of endometriosis, claimed as a 
gynecological condition related to ovarian cyst, and assigned a 
30 percent rating, effective November 29, 2005, and granted 
entitlement to special monthly compensation based on anatomical 
loss of a creative organ, effective from November 20, 2005.  
Finally, this matter comes before the Board from a January 2009 
rating decision in which the RO, after finding that new and 
material evidence sufficient to reopen the claim for service 
connection for chronic migraine headaches had been submitted, 
considered the claim on the merits and granted service connection 
for chronic migraine headaches and assigned a 30 percent rating, 
effective February 29, 2008.

With regard to the claim that new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for sinusitis, the Board notes that before it may reopen a 
previously denied claim, it must conduct an independent review of 
the evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 
1996).  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

By January 2009 rating decision, the RO, after finding that new 
and material evidence sufficient to reopen the claim for service 
connection for chronic migraine headaches had been submitted, 
consider the claim on the merits and granted service connection 
for chronic migraine headaches and assigned a 30 percent rating, 
effective February 29, 2008.  In a statement submitted in March 
2009, the Veteran expressed her disagreement with the effective 
date assigned for the grant of service connection for migraine 
headaches.  As a statement of the case (SOC) has yet to be issued 
on that issue, the claim for an earlier effective date for the 
grant of service connection for migraine headaches must be 
remanded to the RO via the Appeals Management Center (AMC) so 
that an SOC may be issued to the Veteran.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The issue of entitlement to an earlier 
effective date for the grant of service connection for migraine 
headaches is therefore addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will be 
notified if further action is required on her part.


FINDINGS OF FACT

1.  By February 2004 rating decision, the RO denied service 
connection for sinusitis.  By October 2004 rating decision, the 
RO found that new and material evidence had not been submitted to 
reopen a claim for sinusitis.  The Veteran did not appeal the 
October 2004 rating decision and that decision was final.  The 
October 2004 RO decision was the last final disallowance of the 
claim for service connection for sinusitis.

2.  The additional evidence added to the record since the RO's 
October 2004 decision was not previously submitted to agency 
decision makers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for sinusitis.

3.  The preponderance of the evidence is against a finding that 
the Veteran filed a claim to reopen the claim for service 
connection for bipolar disorder prior to November 29, 2005, more 
than one year after his separation from active duty. 

4.  The preponderance of the evidence is against finding that the 
Veteran filed a claim to reopen the claim for service connection 
for right knee patellofemoral pain syndrome prior to November 29, 
2005, more than one year after his separation from active duty. 

5.  The preponderance of the evidence is against finding that the 
Veteran filed a claim to reopen the claim for service connection 
for gynecological disorders prior to November 29, 2005, more than 
one year after his separation from active duty.

6.  The preponderance of the evidence is against finding that the 
Veteran filed a claim for special monthly compensation, based on 
loss of a creative organ due to the Veteran's abdominal 
hysterectomy with bilateral salpingo-oophorectomy, prior to 
November 29, 2005 or that entitlement to special monthly 
compensation was established prior to the grant of service 
connection for abdominal hysterectomy with bilateral salpingo-
oophorectomy, effective November 29, 2005.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the final 
October 2004 RO rating decision, and, thus, the claim for service 
connection for sinusitis is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for an effective date earlier than November 29, 
2005 for the grant of service connection for bipolar disorder 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400 (2010).

3.  The criteria for an effective date earlier than November 29, 
2005 for the grant of service connection for right knee 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400 (2010).

4.  The criteria for an effective date earlier than November 29, 
2005 for the grant of service connection for gynecological 
disabilities have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400 (2010).

5.  The criteria for an effective date earlier than November 29, 
2005 for the grant of special monthly compensation based on 
anatomical loss of a creative organ have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Sup. Ct.) has 
recently reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due account 
of the rule of prejudicial error.  The Supreme Court in essence 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2003, March 2004, February 
2006, and August 2007 that fully addressed the notice elements in 
this matter.  These letter informed the Veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The Board also notes 
that the RO sent the Veteran a letter in March 2006 informing her 
of how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, she has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  The Board concludes that all 
required notice has been given to the Veteran.  

The Board has considered the VCAA provisions with regard to the 
new and material claim on appeal but finds that, given the 
favorable action taken below as to the issue of reopening, no 
further analysis of the development of this claim is necessary at 
the present time.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's VA and private treatment records in this matter.  
Additionally, because of the nature of the issues on appeal - new 
and material evidence and entitlement to an earlier effective 
date - the Board notes that these claims are essentially 
considered based on the evidence of record, and do not require 
further evidentiary development, to include obtaining a VA 
examination.  It appears that all obtainable evidence identified 
by the Veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising as to the evidence needed, and in 
obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

Service treatment records (STRs) showed an undated medical 
record, which the Veteran reported was dated in November 1987, in 
which she reported a history of sinus trouble, and the diagnosis 
was possible chronic sinusitis.  

Received from the Veteran in May 2003 was a formal claim 
(Veterans Application for Compensation or Pension, VA Form 21-
526) for service connection for several disabilities, including 
sinusitis, headaches, dizziness, head injury, ovarian cysts, 
lower back, right knee, and personality disorder.  With regard to 
sinusitis, the Veteran claimed she was treated for sinusitis in 
service, at Brooke Army Hospital at Fort Sam in Houston, Texas.  

By February 2004 rating decision, the RO, in pertinent part, 
denied service connection for a personality disorder; sinusitis, 
dizziness, and a head injury; ovarian cyst; headaches; and a 
right knee condition.  The RO indicated that service connection 
for sinusitis was denied because although the Veteran's 
outpatient treatment records showed complaints of, treatment for, 
and diagnoses of sinusitis, service medical records did not show 
treatment for or a diagnosis of sinusitis in service, nor was 
there medical evidence linking the Veteran's sinusitis to 
service.  

Received from the Veteran in March 2004 was a statement in which 
he indicated he had no further information to submit, but claimed 
he did not have a personality disorder, but rather his problem 
was bipolar disorder, for which he was hospitalized twice for in 
service.  

By October 2004 rating decision, the RO, in pertinent part, found 
that new and material evidence had not been submitted to reopen 
claims for service connection for a personality disorder, 
sinusitis, vascular tension headaches/migraine headaches, a right 
knee condition, and an ovarian cyst, and also denied service 
connection for bipolar disorder.

Received from the Veteran in November 2004 was statement in which 
she expressed disagreement with the RO's October 2004 rating 
decision and the February 2004 rating decision.  She requested a 
decision by the DRO for bipolar disorder, sinusitis, 
tension/migraine headaches, right knee condition, and ovarian 
cyst.  The Veteran requested that as part of VA's duty to assist 
VA physician be asked to provide an opinion if the Veteran's 
present condition was more likely than not the same condition, 
but misdiagnosed by the military.  

In a September 2005 statement of the case (SOC), the RO indicated 
that the rating decision in October 2004, incorrectly denied the 
Veteran's claims on the basis that new and material evidence was 
not submitted.  The RO explained that the prior decision was not 
final because the Veteran submitted additional evidence and 
argument within a year of the original decision in February 2004.  
In the SOC, in pertinent part, the RO denied service connection 
for an acquired psychiatric disorder, to include bipolar disorder 
and personality disorder; and also  denied service connection for 
sinusitis, headaches, and an ovarian cyst.  The Veteran was 
notified of SOC by letter dated September 14, 2005, and was 
advised that in order to complete her appeal she needed to file 
an appeal within 60 days from the date of the letter or within 
the remainder, if any, of the one year period from the date of 
the letter notifying her of the action which she had appealed.

Received from the Veteran on November 29, 2005 were several 
documents, including a statement, a request to have her claims 
folder transferred from the Honolulu RO to the Milwaukee RO, and 
a substantive appeal (VA Form 9) dated November 16, 2005.  In her 
statement, the Veteran explained that her bipolar disorder, 
sinusitis, headaches, right knee injury and gynecological 
problems, including an ovarian cyst, developed during his active 
service.  

In a letter dated in February 2007, the RO advised that her Form 
9 was received on November 29, 2005, which was not in a timely 
manner.  The RO noted that to accept the Form 9 as timely, it 
must have been be received within 60 days from the date stamped 
on the SOC (which was September 14, 2005).  The RO indicated that 
since the Form 9 was not received in a timely manner, the RO 
would accept the Veteran's correspondence in November 2005 as a 
request to reopen his claims.  

The record reflects that the Veteran failed to report for his 
examination, scheduled in March 2006.

By April 2006 rating decision, the RO denied service connection 
for an acquired psychiatric disorder, to include bipolar 
disorder; denied service connection for sinusitis; denied service 
connection for a right knee condition; denied service connection 
for vascular tension headaches/migraine headaches; and denied 
service connection for a gynecological condition, related to an 
ovarian cyst. 

By January 2007 rating decision, the RO granted service 
connection for bipolar disorder with obsessive compulsive 
features, and assigned a 30 percent rating, effective November 
29, 2005, and granted service connection for patellofemoral 
syndrome of the right knee, and assigned a 10 percent rating 
effective November 29, 2005.  The RO also denied service 
connection for sinusitis, for chronic headaches, and for a 
gynecological condition, related to an ovarian cyst.

Received from the Veteran in March 2007 was a notice of 
disagreement with the January 2007 rating decision.  The Veteran 
indicated he was disputing the effective date of service 
connection for bipolar disorder and for a right knee disability, 
claiming that he started this process in 2003 and had tried to 
provide all that VA asked for.  He claimed that he disputed the 
decision regarding sinusitis, questioning how it was possible 
that one MRI showed chronic sinusitis and another one a year 
later showed "without it".  

By June 2007 rating decision, the RO granted service connection 
for status post abdominal hysterectomy with bilateral salpingo-
ophorectomy with history of endometriosis, claimed as a 
gynecological condition related to an ovarian cyst, and assigned 
a 30 percent rating, effective November 29, 2005.  The RO also 
granted entitlement to special monthly compensation based on 
anatomical loss of creative organ, effective from November 29, 
1995.

In November 2007, the RO issued an SOC denying entitlement to an 
earlier effective date for service connection for bipolar 
disorder, and finding that new and material evidence had been 
received to reopen the claims for service connection for migraine 
headaches and sinusitis, however, service connection for each 
disability was still denied.

Received from the Veteran in December 2007, was a substantive 
appeal (VA Form 9) in which he claimed that VA erred in not 
providing him with accurate duty to assist information by not 
providing him with a C&P examination when he initially filed his 
claim for service connection disabilities.  

In a statement dated in January 2008, the Veteran clarified that 
she wished to file a notice of disagreement with the June 2007 
rating decision, with regard to the effective dates assigned for 
service connection for a gynecological disability and entitlement 
to special monthly compensation based on loss of use of a 
creative organ.  The Veteran indicated that she believed 
entitlement to such benefits should be granted retroactive to her 
initial date of claim.

In August 2008, the RO issued an SOC, which continued to deny 
effective dates earlier than November 29, 2005 for the grant of 
service connection for patellofemoral syndrome of the right knee 
and for status post hysterectomy with bilateral salpingo-
ophorectomy with history of endometriosis, claimed as 
gynecological condition related to an ovarian cyst, and for the 
grant of entitlement to special monthly compensation based on 
anatomical loss of creative organ.

Received in August 2008 was a substantive appeal (VA Form 9) from 
the Veteran, regarding all of the issues addressed in the SOC 
dated in August 2008.

By January 2009 rating decision, the RO found that new and 
material evidence, sufficient to reopen the claim for service 
connection for chronic migraine headaches, had been received.  
After considering the claim on the merits, the RO granted service 
connection for chronic migraine headaches and assigned a 30 
percent rating, effective February 29, 2008 (the date of receipt 
of his reopened claim).  

Received from the Veteran in March 2009, was his notice of 
disagreement with the January 2009 RO rating decision, with 
regard to the effective date for the grant of service connection 
for migraine headaches.  The Veteran claimed he had an appeal 
pending on the issue of service connection for headaches, and 
that the notice of disagreement dated from March 2007. He claimed 
the appeal went back to a reopened claim for headaches that he 
submitted on November 20, 2005.  He contended that the RO who 
granted service connection for headaches, did not recognize his 
pending appeal going back to November 2005.  The Veteran claimed 
that the corrective effective date for service connection for 
headaches was in November  2005.  

By August 2009 rating decision, the RO granted a TDIU rating, 
effective June 17, 2008.  

III. New and Material Evidence Claim

The Veteran contends that she has submitted sufficient evidence 
to reopen the claim for service connection for sinusitis.  

To reopen a claim following a final decision, the claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Amendments to §3.156, changing the standard for finding 
new and material evidence, are applicable in this case, because 
the Veteran's claim to reopen was filed after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service treatment records (STRs) showed an undated medical 
record, which the Veteran reported was dated in November 1987, in 
which she reported a history of sinus trouble, and the diagnosis 
was possible chronic sinusitis.  

Received from the Veteran in May 2003 was a formal claim 
(Veterans Application for Compensation or Pension, VA Form 21-
526) for service connection for several disabilities, including 
sinusitis.  She claimed she was treated for sinusitis in service, 
at Brooke Army Hospital at Fort Sam Houston, in Texas.  

By February 2004 rating decision, the RO denied service 
connection for sinusitis essentially based on findings that 
although the Veteran's outpatient treatment records showed 
complaints of, treatment for, and diagnoses of sinusitis, service 
medical records did not show treatment for or a diagnosis of 
sinusitis in service, nor was there medical evidence linking the 
Veteran's sinusitis to service.  The evidence of record at the 
time of the February 2004 rating decision included service 
treatment records (STRs) and private treatment records.  

By October 2004 rating decision, the RO, in pertinent part, 
denied the Veteran's claim, finding that new and material 
evidence had not been submitted to reopen the claim for service 
connection for sinusitis.  The additional evidence of record at 
the time of the October 2004 RO rating decision included STRs 
submitted by the Veteran, VA treatment records, private treatment 
records, and the Veteran's statements.  The RO denied the claim 
based on findings that the additional evidence submitted did not 
show diagnosis of or treatment for chronic sinusitis.  The RO 
concluded that there had been no medical evidence received which 
showed the Veteran currently had chronic sinusitis which was 
medically related to service.  

STRs showed that in an undated service medical record, submitted 
by the Veteran in March 2004, and which the Veteran reported was 
dated in November 1987, she reported a history of sinus trouble, 
and the diagnosis was possible chronic sinusitis.  On a report of 
medical history prepared in conjunction with separation in May 
1988, the Veteran responded "yes" to having or having had 
sinusitis.  The physician at that time noted that the Veteran's 
occasionally had sinusitis, but was now asymptomatic.  Further, 
VA and private treatment records showed no report of or finding 
of sinus problems or sinusitis.  

The record reflects that the Veteran was notified of the October 
2004 rating decision, filed a timely notice of disagreement, and 
an statement of the case was issued in September 2005.  By letter 
dated September 14, 2005, the Veteran was notified of the SOC, as 
well as his obligation to file a timely substantive appeal.  
However, the record reflects that the Veteran filed an untimely 
substantive appeal (VA Form 9), along with additional documents, 
that was received on September 29, 200.  Thus, the October 2004 
RO rating decision became final.  It is the last final 
disallowance of the claim for service connection for sinusitis.

Evidence submitted subsequent to the RO's October 2004 rating 
decision includes additional STRs, VA treatment records, VA 
examination reports, private treatment records, and numerous 
statements from the Veteran.  

VA treatment records showed that in May 2004, the Veteran was 
reported to recovering from a recent sinus infection.  In July 
2004, it was noted that she had developed sinusitis in May 2004, 
and was prescribed antibiotics and decongestants.  The assessment 
was sinusitis in May 2004, with significant symptoms requiring 
antibiotics and decongestants, and it was noted that she had 
persistent nasal congestion intermittently.  In October 2004, the 
assessment was history of sinusitis in the past with report of 
yellow rhinorrhea, sinus congestion, and mild maxillary sinus 
tenderness on examination that day.  In March 2005, she reported 
a history of ongoing sinus congestion with pressure in the sinus 
region and intermittent sinusitis.  She reported that her sinus 
condition dated back to her time in the military, and she current 
took medication for this condition.  She reported she had no t 
had any recent sinusitis episodes.  The diagnosis was history of 
sinusitis in the past with an element of probable allergic 
rhinosinusitis, with symptoms dating back to her time in the 
military.  It was noted that she was currently without acute 
sinusitis.  In September 2005, the assessment was allergic 
rhinitis.  

A VA examination reported dated in September 2006, showed that 
the Veteran reported her sinusitis began in service, and that she 
had symptoms much of the time.  She claimed that since service 
she has continued to have almost constant problems with her 
sinuses.  She claimed she always got colds with pain and pressure 
in her face.  The VA examiner indicated that the Veteran 
described her sinus symptoms, but her history was not very 
helpful in establishing a diagnosis.  The examiner opined that 
this may represent chronic problems with nasal and sinus 
congestion or nasal and sinus congest plus episodes of sinusitis.  
X-rays were noted to be negative for chronic sinusitis.  The 
examiner was asked to provide an opinion as to whether the 
Veteran's current sinusitis was likely to be related to treatment 
during service, but the examiner noted that there was "not any 
documentation of treatment for sinusitis in service", and 
therefore could not offer an opinion.  

A VA examination report dated in October 2007, the examiner 
provided impressions including sinusitis, and opined that it 
would be purely speculative to associate a relationship between 
the Veteran's current sinus complaints and her being seen in 
service between 1986 and 1988 without resorting to mere 
speculation.   

Received from the Veteran on November 29, 2005 were several 
documents, including a statement in which the Veteran explained 
that her various conditions, including sinusitis had developed 
during his active service.  

Received from the Veteran in March 2007 was a notice of 
disagreement with the January 2007 rating decision.  The Veteran 
indicated she disputed the decision regarding sinusitis, 
questioning how it was possible that one MRI showed chronic 
sinusitis and another one a year later showed "without it".  

For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  After reviewing the evidence submitted since 
October 2004, the Board concludes that this evidence is new, in 
that it has not been previously considered and is not cumulative.  
This evidence, specifically the VA treatment records and VA 
examinations are also material to the claim for service 
connection for sinusitis, as it addresses the issue of whether 
the Veteran has a chronic sinus disability that may be related to 
service, and therefore does relate to an unestablished fact 
necessary to substantiate the claim.  Moreover, it raises a 
reasonable possibility of substantiating the claim, as it 
pertains to the significant question of whether the Veteran has a 
chronic sinus disability related to service.  The Board notes 
that in a November 2007 SOC, the RO found that new and material 
evidence had been received to reopen the claim for service 
connection for sinusitis.  The Board agrees with the RO's 
determination and finds that that new and material evidence has 
been submitted since the October 2004 RO decision, and concludes 
that the claim for service connection for sinusitis is reopened.  
Although the RO has addressed the claim on the merits, including 
in the November 2007 SOC, the Board finds that for reasons stated 
below this matter must be remanded for further evidentiary 
development.  

IV. Earlier Effective Date Claims

The Veteran contends that she should be entitled to effective 
dates earlier than November 29, 2005 for the grants of service 
connection for bipolar disorder, right knee patellofemoral 
syndrome, and gynecological disabilities, as well as for the 
grant of special monthly compensation for the loss of a creative 
organ.

According to the statute and regulation, the effective date of an 
evaluation and award of compensation based upon an original 
claim, a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2)(i).

The effective date for a grant of direct service connection will 
be the day following separation from active service, or the date 
entitlement arose if a claim is received within one year after 
separation from service.  Otherwise, as noted above, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an application 
is received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

An appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely disagreement 
with the decision (by filing the NOD within one year of the date 
of mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the form 
of an SOC), and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the process by 
stating his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Veteran essentially contends that the effective dates for the 
grants of service connection for bipolar disorder, right knee 
patellofemoral syndrome, and gynecological conditions, as well as 
for the grant of special monthly compensation for the loss of use 
of a creative organ, should be dated back to May 2003, when she 
filed her initial formal claim for service connection for the 
aforementioned disabilities.  

Received from the Veteran in May 2003 was a formal claim 
(Veterans Application for Compensation or Pension, VA Form 21-
526) for service connection for several disabilities, including 
sinusitis, headaches, dizziness, head injury, ovarian cysts, 
lower back, right knee, and personality disorder.  With regard to 
sinusitis, the Veteran claimed she was treated for sinusitis in 
service, at Brooke Army Hospital at Fort Sam in Houston, Texas.  

By October 2004 rating decision, the RO, in pertinent part, found 
that new and material evidence had not been submitted to reopen 
claims for service connection for a personality disorder, 
sinusitis, vascular tension headaches/migraine headaches, a right 
knee condition, and an ovarian cyst, and also denied service 
connection for bipolar disorder.

Received from the Veteran in November 2004 was statement in which 
she expressed her disagreement with the RO's October 2004 rating 
decision and the February 2004 rating decision.  

In a September 2005 statement of the case (SOC), the RO indicated 
that the rating decision in October 2004 incorrectly denied the 
Veteran's claims on the basis that new and material evidence was 
not submitted.  The RO explained that the prior decision was not 
final because the Veteran submitted additional evidence and 
argument within a year of the original decision in February 2004.  
In the SOC, in pertinent part, the RO denied service connection 
for an acquired psychiatric disorder, to include bipolar disorder 
and personality disorder; and also  denied service connection for 
sinusitis, headaches, and an ovarian cyst.

The Veteran was sent a copy of this SOC on September 14, 2005, 
and was advised that in order to complete her appeal she needed 
to file an appeal within 60 days from the date of the letter or 
within the remainder, if any, of the one year period from the 
date of the letter notifying her of the action which she had 
appealed.  Since the action she was appealing was dated in 
October 2004 - over 11 months prior - she had until November 14, 
2005 to file a substantive appeal (which would have been 60 days 
after the cover letter advising of the SOC.  The record reflects, 
however, that she did not submit a substantive appeal, or any 
other documents, until November 29, 2005.  In that regard, 
received from the Veteran on November 29, 2005 were several 
documents, including a statement, a request to have her claims 
folder transferred from the Honolulu RO to the Milwaukee RO, and 
a substantive appeal (VA Form 9) dated November 16, 2005.  In her 
statement, she explained that her bipolar disorder, sinusitis, 
headaches, right knee injury and gynecological problems, 
including an ovarian cyst, developed during her active service.  

In a letter dated in February 2007, the RO advised that her Form 
9 was received on November 29, 2005, which was not in a timely 
manner.  The RO noted that to accept the Form 9 as timely, it 
must have been be received within 60 days from the date stamped 
on the SOC (which was September 14, 2005).  The RO indicated that 
since the Form 9 was not received in a timely manner, the RO 
would accept the Veteran's correspondence in November 2005 as a 
request to reopen her claims.  

The Board finds that, based upon the applicable laws and 
regulations, it is the date of the claim, not the date of onset 
of an illness or disability, which is the determining criterion 
for the award of an effective date of service connection in this 
case.  Therefore, while the Veteran contends that she filed her 
original claim for service connection for the aforementioned 
disabilities in 2003, and that should be the effective date, that 
is not a basis upon which the Board may award her earlier 
effective dates for the establishment of service connection.

As noted above, the RO denied the Veteran's original service 
connection claim for bipolar disorder, a right knee disorder and 
ovarian cyst in October 2004, and she did not timely perfect her 
appeal of that rating decision, and it became final.  38 U.S.C.A. 
§ 7105(c).  Thus, the October 2004 rating decision is the last 
final disallowance of the Veteran's claims for service connection 
for bipolar disorder, right knee patellofemoral syndrome, and 
gynecological conditions.   Because that RO decision became 
final, the Veteran is not entitled to any of those earlier claim 
dates as the effective date of the current grants of service 
connection for bipolar disorder, right knee patellofemoral 
syndrome, and gynecological conditions.

Thus, the Board must look between October 2004 and November 29, 
2005 to determine whether the Veteran filed any additional 
requests to reopen her claims for service connection for bipolar 
disorder, right knee patellofemoral syndrome, and gynecological 
conditions.  However, the record reveals she filed no such 
requests to reopen during that period.  Accordingly, in the 
absence of contrary evidence, the Board finds that the 
preponderance of the evidence is against the grant of effective 
dates earlier than November 29, 2005 for the grants of service 
connection for bipolar disorder, right knee patellofemoral 
syndrome, and gynecological conditions.  



ORDER

The claim for service connection for sinusitis is reopened, and, 
to this extent only, the appeal is granted.

An effective date earlier than November 29, 2005 for the grant of 
service connection for bipolar disorder is denied.

An effective date earlier than November 29, 2005 for the grant of 
service connection for right knee patellofemoral pain syndrome is 
denied.

An effective date earlier than November 29, 2005 for the grant of 
service connection for gynecological disabilities is denied. 

An effective date earlier than November 29, 2005 for the grant of 
special monthly compensation based on anatomical loss of a 
creative organ is denied.


REMAND

1. Earlier Effective Date for Service Connection for Migraine 
Headaches

The record reflects that the Veteran has filed a notice of 
disagreement with the January 2009 rating decision, in which the 
RO, after finding that new and material evidence sufficient to 
reopen the claim for service connection for chronic migraine 
headaches had been submitted, considered the claim on the merits 
and granted service connection for chronic migraine headaches and 
assigned a 30 percent rating, effective February 29, 2008.  
Pursuant to Manlincon v. West, supra, she must be provided with 
an SOC regarding an earlier effective date for the grant of 
service connection for migraine headaches, so that she has the 
opportunity to perfect this appeal.  Only if the appeal is 
perfected should the issue be returned to the Board for appellate 
review.  

2. Service Connection for Sinusitis

As noted above, the claim for service connection for sinusitis 
has been reopened.  The record reflects that the Veteran arguably 
has a current sinus disability, as shown on the VA examination in 
2007 .  In that regard, the Board also recognizes that the Court 
has held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  STRs show that on 
one occasion in service, in November 1987, she reported a history 
of sinus trouble, and the diagnosis was possible chronic 
sinusitis.  On VA examination in 2007, however, the examiner 
opined that it would be purely speculative to associate a 
relationship between the Veteran's current sinus complaints and 
her being seen in service between 1986 and 1988 without resorting 
to mere speculation.  The Board finds that the VA examiner did 
not explain the rationale for the opinion given, and this must be 
done.  

The United States Court of Appeals for Veterans Claims has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions.").  The Board also notes that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. The Veteran and her representative should 
be provided an SOC on the issue of 
entitlement to an earlier effective date for 
the grant of service connection for migraine 
headaches.  If, and only if, a substantive 
appeal is filed, this issue should be 
returned to the Board for appellate review.

2. Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
probable etiology of any sinusitis.  The 
claims folder should be made available to the 
examiner for review in connection with the 
examination and the examiner is requested to 
note such review was accomplished.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
(i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
sinusitis, or other sinus disability, is 
causally related to the Veteran's active 
service.  

a. The examiner must explain the rationale 
for any opinion(s) given, and if unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated and explained why this is so.

b. Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3. Thereafter, the issues on appeal should be 
readjudicated. If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, she and her representative 
should be provided with a Supplemental 
Statement of the Case which addresses all 
evidence submitted, and be afforded the 
appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


